Exhibit 10.2

FIRST AMENDMENT TO ASSET CONTRIBUTION AGREEMENT

This FIRST AMENDMENT TO ASSET CONTRIBUTION AGREEMENT (this “First Amendment”),
dated as of June 17, 2010 (the “Current Contribution Date”), is entered into
between FS INVESTMENT CORPORATION, a Maryland corporation, as contributor
(“Contributor”), and BROAD STREET FUNDING LLC, as contributee (“Contributee”).
Capitalized terms used herein and not otherwise defined herein have the meanings
assigned to such terms in the Asset Contribution Agreement.

RECITALS:

A. The Contributor and Contributee are parties to the Asset Contribution
Agreement dated as of March 10, 2010 (the “Asset Contribution Agreement”), which
provides, among other things, for Contributor to convey to Contributee all of
Contributor’s right, title and interest in and to the Contributed Assets.

B. The Contributor desires, among other things, to contribute additional assets
under the Asset Contribution Agreement and to amend Schedule 1 in accordance
with Section 2.1(b) of the Asset Contribution Agreement and to make such other
changes as set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

Section 1. Amendment of Asset Contribution Agreement. Effective as of the
Current Contribution Date, the Asset Contribution Agreement is hereby amended as
follows:

(a) The preamble of the Asset Contribution Agreement is amended by replacing
“This ASSET CONTRIBUTION AGREEMENT (this Agreement”), dated as of March 10,
2010,” with “This ASSET CONTRIBUTION AGREEMENT, dated as of March 10, 2010 (as
amended from time to time, this “Agreement”).” For the avoidance of doubt, and
without limiting the foregoing, references to “Agreement” in the Asset
Contribution Agreement in connection with any representations or warranties made
as of the Current Contribution Date shall be deemed to be the Asset Contribution
Agreement as amended by this First Amendment.

(b) Section 1.1 is amended by adding to the end of the definition of “Credit
Agreement” (immediately before the period) the words: “as amended”.

(c) Schedule 1 is amended as follows:

(i) replacing “March 10, 2010” with “June 17, 2010”;



--------------------------------------------------------------------------------

(ii) Adding the following as a new sub-header immediately after the heading of
such Schedule:

“Assets Contributed on the Closing Date:”; and

(iii) adding the following to the end of such schedule:

“ Assets Contributed on the June 17 Contribution Date:

 

Fund

Investment

type

  

Obligor (ticker)

   Currency   

Description

   Principal
Balance
(as of June  17,
2010)    Stated
Maturity    Outstanding
Facility Size

Bank Loan

   Edwards (Cayman Islands I) Limited    USD    Term Loan (Second)    2,030,394
   11/28/2014    185,000,000

Bank Loan

   McKechnie Aerospace Holdings    USD    Loan (Second Lien)    1,380,036   
05/11/2015    150,000,000

Bank Loan

   Avaya Inc    USD    Term B-1 Loan    853,711    10/24/2014    3,800,000,000

Bank Loan

   FR Brand Acquisition Corp    USD    Second Lien Term A    1,813,054   
02/07/2015    300,000,000

Bank Loan

   First Data Corp    USD    Initial Tranche B-3    1,685,513    09/24/2015   
3,000,000,000

Bank Loan

   TXU    USD    Initial Tranche B-2    2,405,735    10/10/2014    7,000,000,000

Bank Loan

   Asurion Corp    USD    Second Lien Term A    1,970,244    07/03/2015   
580,000,000

”

Section 2. Representations and Warranties of the Contributor as to Itself. In
addition to the representations and warranties made as of a Contribution Date
under the Asset Contribution Agreement, the Contributor hereby makes the
following additional representations and warranties as of the Current
Contribution Date, which additional representations and warranties shall be
deemed to have been made under, and contained in, the Asset Contribution
Agreement (including, without limitations, for purposes of Section 2.4(a)(ii) of
the Asset Contribution Agreement and shall survive the contribution, transfer
and assignment of the Contributed Assets by Contributor to Contributee:

(a) Power and Authority; No Conflicts. The execution and delivery by Contributor
of this First Amendment and its performance of, and compliance with, the terms
hereof are within the power of Contributor and have been duly authorized by all
necessary corporate action on the part of Contributor. Neither the execution and
delivery of this First Amendment, nor the consummation of the transactions
herein contemplated to be consummated by Contributor nor compliance with the
provisions hereof, will conflict with or result in a material breach of, or
constitute a material default under, any of the provisions of any law,
governmental rule, regulation, judgment, decree or order binding on Contributor
or its properties, or the by-laws, certificate of incorporation, articles of
association, or other organizational documents and agreements of Contributor or
any of the provisions of any indenture, mortgage, lease, license, contract or
other instrument to which Contributor is a party or by which it or its property
is bound or result in the creation or imposition of any lien, charge or
encumbrance upon any of its material property pursuant to the terms of any such
indenture, mortgage, leases, contract or other instrument, in each case where
such breach or default or creation or imposition would reasonably be expected to
have a material adverse effect on the aggregate value of the Contributed Assets
hereunder.

 

- 2 -



--------------------------------------------------------------------------------

(b) Consents. Contributor is not required to obtain the consent of any other
party or the consent, license, approval or authorization of, or registration or
declaration with, any Governmental Authority in connection with the execution,
delivery or performance by Contributor of this First Amendment, the consummation
of the transactions contemplated by this Agreement, or the validity or
enforceability of this First Amendment against Contributor.

(c) Due Execution and Delivery. This First Amendment has been duly executed and
delivered by Contributor and constitutes a legal, valid and binding instrument
enforceable against Contributor in accordance with its terms (subject to
applicable insolvency laws and to general principles of equity).

(d) No Litigation. There are no Actions pending or, to the knowledge of
Contributor, threatened against or affecting Contributor, before or by any
Governmental Authority having jurisdiction over Contributor or any of its
properties or with respect to any of the transactions contemplated by this First
Amendment or the Credit Agreement (i) asserting the illegality, invalidity or
unenforceability, or seeking any determination or ruling that would affect the
legality, binding effect, validity or enforceability of this First Amendment or
the Credit Agreement, or (ii) which could reasonably be expected to have a
material adverse effect on the aggregate value of the Contributed Assets
hereunder. Contributor is in compliance with all requirements of law except to
the extent that the failure to comply therewith would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
aggregate value of the Contributed Assets hereunder.

(e) Due Qualification. Contributor has obtained or made all material licenses,
registrations, consents, approvals, waivers and notifications of creditors,
lessors and other Persons, in each case, in connection with the execution and
delivery of this First Amendment by Contributor, and the consummation by
Contributor of all the transactions herein contemplated to be consummated by
Contributor and the performance of its obligations hereunder.

(f) Solvency. Contributor is not, and after giving effect to the contribution of
the Contributed Assets hereunder will not be, Insolvent.

(g) No Fraudulent Transfer. Contributor is not entering into this First
Amendment with the intent (whether actual or constructive) to hinder, delay or
defraud its present or future creditors and is receiving reasonably equivalent
value and fair consideration for the Contributed Assets reflected in the
increase in value of its equity interest in Contributee.

Section 3. Conditions Precedent. It shall be a condition precedent to the
effectiveness of this First Amendment that each of the following conditions are
satisfied:

(a) the parties hereto shall have executed counterparts of this First Amendment;

(b) Representations and Warranties True. Each of the representations and
warranties of Contributor made as of the Current Contribution Date under this
First Amendment and under the Asset Contribution Agreement shall be true and
correct in all material respects as of the Current Contribution Date (or such
other date as of which such representations and warranties are made and/or
deemed to be made), and Contributor shall have performed, in all material
respects, the obligations to be performed by it hereunder on or prior to the
Current Contribution Date.

 

- 3 -



--------------------------------------------------------------------------------

(c) Documents to Be Delivered by Contributor.

(1) On or prior to the Current Contribution Date, Contributor shall have
delivered an Officer’s Certificate of Contributor (A) with respect to the due
authorization, execution and delivery of this First Amendment and (B) certifying
that (1) the attached copy of the resolutions of the Board of Directors
authorizing such Contributor’s entering into this First Amendment is a true and
complete copy thereof, (2) such resolutions have not been rescinded and are in
full force and effect on and as of the Contribution Date, (3) the attached
copies of Contributor’s charter and bylaws are true and complete copies thereof,
(4) such charter and by-laws have not been rescinded and are in full force and
effect on and as of such Contribution Date, (5) the Authorized Officers
authorized to execute and deliver such documents hold the offices and have the
signatures indicated thereon and (6) all representations and warranties to be
made as of the Current Contribution Date under this First Amendment are each
true and correct in all material respects.

(2) Contributee and the Lender shall have received on the Current Contribution
Date, at the expense of Contributor, opinions of counsel in form and substance
reasonably satisfactory to Contributee and the Lender, it being agreed that
delivery of the legal opinions in accordance with the first amendment to the
Credit Agreement shall satisfy this clause (2).

Section 4. Miscellaneous.

(a) Governing Law. THIS FIRST AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.

(b) Waivers; Amendments. No failure or delay on the part of any party or any
assignee thereof, in exercising any power, right or remedy under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or remedy preclude any other further exercise thereof or
the exercise of any other power, right or remedy. Any provision of this First
Amendment may be amended only if such amendment is executed by the parties
hereto in writing.

(c) Severability. If any one or more of the covenants, agreements, provisions or
terms of this First Amendment shall be for any reason whatsoever held invalid,
then such covenants, agreements, provisions or terms shall be deemed severable
from the remaining covenants, agreements, provisions or terms of this First
Amendment and shall in no way affect the validity or enforceability of the other
provisions of this First Amendment.

(d) Counterparts. This First Amendment may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

 

- 4 -



--------------------------------------------------------------------------------

(e) Successors and Assigns. All covenants and agreements contained herein shall
be binding upon, and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

(f) Captions. The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

(g) Entire Agreement. This First Amendment constitutes a final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all
previous oral statements and other writings with respect thereto.

[Signature pages follow]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

CONTRIBUTOR

FS INVESTMENT CORPORATION,

as Contributor

  By:  

/s/ Gerald F. Stahlecker

    Name: Gerald F. Stahlecker     Title: Executive Vice President

[Signature page to First Amendment to Asset Contribution Agreement]



--------------------------------------------------------------------------------

CONTRIBUTEE:

BROAD STREET FUNDING LLC

as Contributee

By:  

Gerald F. Stahlecker

  Name: Gerald F. Stahlecker   Title: Executive Vice President

[Signature page to First Amendment to Asset Contribution Agreement]